OPINION OF THE COURT
Bracken, J.
In a joint trial, where one defendant is tried by the court, and another defendant is tried simultaneously by a jury, the trial court has no duty to record its verdict in secret prior to the jury’s revelation of the verdict arrived at by it. *90Therefore, in the present case, the failure of the trial court privately to record its verdict as to the defendant Cheswick, prior to its having learned of the jury’s verdict with respect to his codefendants, does not constitute reversible error.
The defendant was tried together with two former New York City police officers, both of whom were convicted of several crimes, including assault in the second degree, based on evidence of their having mistreated a prisoner (see, People v MacCary, — AD2d — [decided herewith]; People v Pike, — AD2d — [decided herewith]). The evidence presented by the prosecution supports the Trial Judge’s conclusion that the defendant, a police lieutenant who was present during the assault on the prisoner, inexcusably failed to restrain his subordinates, and that this failure constituted the crime of official misconduct (see, Penal Law §§ 195.00, 195.00 [2]; People v Kelly, 264 App Div 14).
The trial court did not exercise its discretion in an improvident manner when it denied the defendant’s request for a separate trial. Considering that the proof of the defendant’s guilt was furnished by essentially the same evidence as that which proved the guilt of the codefendants, " 'only the most cogent reasons [would] warrant a severance’ ” (People v Mahboubian, 74 NY2d 174, 183, quoting People v Bornholdt, 33 NY2d 75, 87, cert denied sub nom. Victory v New York, 416 US 905). We agree with the trial court that no such "cogent reasons” were demonstrated in this case.
That the defendant chose to be tried by the court, while his codefendants exercised their right to a trial by jury, did not in and of itself require the granting of a separate trial. Instead, the trial court properly exercised its discretion in conducting a jury trial and a "bench” trial simultaneously (see, People v Wallace, 153 AD2d 59; see also, People v Ricardo B., 73 NY2d 228). In the Wallace case, this court noted that although nothing in the CPL expressly authorized "a joint bench and jury trial” (People v Wallace, supra, at 64), such trials could nonetheless be conducted, "provided the method adopted is consistent with the general practice and procedure authorized by the Legislature and is in accord with the powers granted by the Constitution” (People v Wallace, supra, at 65, citing People v Ricardo B., supra, at 233). Contrary to the defendant’s arguments, we find that the present trial was conducted in full accordance with the "practice and procedure” authorized by law.
*91The defendant argues that the trial court erred when it failed to record its verdict until after the verdict of the jury with respect to the codefendants had already been pronounced. Having failed to register any objection at that point in the proceedings when the court advised the parties of its intention to withhold its decision until the jury had reached its verdict, the defendant now accurately describes his argument in this respect as one made "in retrospect”. It is only "in retrospect” that the defendant now contends that by failing to record its verdict prior to learning of the substance of the jury’s verdict, the court created the " 'appearance’ that [it] was influenced by the jury’s deliberation”.
The People are without any question correct in asserting that under these circumstances, the defendant’s argument has not been preserved for appellate review as a matter of law. If the defendant had asked the court to record its verdict before the jury had returned, the "error” of which the defendant now complains might not have occurred. Since no objection was made until it was too late for the trial court to cure the alleged error, appellate review as a matter of law is foreclosed (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245).
We do not agree with the suggestion made by our dissenting colleagues that the defendant’s claim in this respect is reviewable as a question of law, even in the absence of an objection sufficient to alert the trial court to the substance of the defendant’s argument. The categories of those trial errors which warrant review as a matter of law on appeal, even though the trial court was itself never given a fair opportunity to cure the error in question, are extremely limited, and should not be expanded. Even assuming that the trial court’s failure to record its verdict in anticipation of the announcement of the jury’s verdict constituted error, it cannot fairly be described as one which is so fundamental as to warrant review as a question of law in the absence of a timely objection (see generally, People v Udzinski, supra, at 251).
Our dissenting colleagues assert that the defendant’s claim has merit, and that the court did in fact err when it failed to record its verdict prior to the return of the jury. No statute, no provision of the New York State Constitution, and no binding precedent can be cited in support of this proposition, which seems instead to rest upon the acceptance of the view that, as a general matter of policy, Judges who preside over joint bench and jury trials should record their verdicts *92before learning of the result reached by the jury, in order to avoid any appearance of impropriety.
While such an approach may be wise as a matter of general policy, it is not required by law. It is axiomatic that "a Judge —unlike a jury—by reasons of his learning, experience, and judicial discipline, is uniquely capable of distinguishing the issues and of making an objective determination” (People v Brown, 24 NY2d 168, 172). In recognition of the fundamental trust which is placed in the integrity of the trial court, it has been held, for example, that a Judge may preside over a nonjury trial even after having decided a pretrial Sandoval motion (see, People v Montpeirous, 133 AD2d 709; People v Lombardi, 76 AD2d 891; see also, People v Latella, 112 AD2d 324). It has also been held, by way of another example, that "[a] Judge, who during pretrial adjudication acquires information inadmissible before the fact finder of guilt or innocence, is not legally disqualified from conducting a bench trial” (see, People v Moreno, 70 NY2d 403, 404).
In sum, "[a] Trial Judge is presumed to have considered only the legally competent evidence adduced at the trial” (People v Harris, 133 AD2d 649, 650-651, citing People v Brown, supra; People v McKinley, 124 AD2d 752; People v Lombardi, supra). Giving effect to this presumption in the present case, we reject the contention that the trial court’s verdict as to the defendant Cheswick might actually have been influenced by its knowledge of the jury’s verdict with respect to the codefendants. That some observers might speculate that the trial court was influenced in this way is insufficient to warrant a new trial, either as a matter of law, or in the interest of justice.
Upon our review of the issue in the interest of justice, we therefore conclude that the defendant’s argument with respect to the timing of the trial court’s verdict is meritless. The defendant’s remaining contentions are equally without merit. Thus, the judgment appealed from is affirmed.